[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION TO STRIKE THEFIRST, SECOND  FOURTH SPECIAL DEFENSES
This is a four count suit brought by a minor child allegedly injured while a student in a public school classroom. The first and third counts are in negligence directed at the plaintiff's teacher and the school principal, respectively. The second and fourth counts seek statutory indemnification from the defendant Board of Education for any judgment obtained under the first and third counts.
The defendants have filed various special defenses to all CT Page 12634 counts. Before the court is the plaintiffs' motion to strike the first and second special defenses alleging sovereign and governmental immunity respectively, and the fourth count which denies that the defendant's negligence caused the plaintiff's injuries and also alleges that any injuries were caused by the actions of a fellow student.
Whether the first and second special defenses are valid defenses with respect to the counts directed at the teacher and principal will depend on the evidence offered at trial and certain factual determinations. This court cannot conclude that as to counts one and three that sovereign and governmental immunity are not valid defenses as a matter of law.
The second and fourth counts directed against the Board of Education are based on statutory reimbursement for any judgments that may be obtained against the teacher and principal and are not claims directly made against the Board. The defenses of sovereign and governmental immunity are not valid defenses to this type of claim.
The fourth special defense includes both a denial of negligence and a claim that someone else caused the plaintiff's injuries. This special defense is not in compliance with Practice Book Section 164.
Accordingly, for the foregoing reasons, the motion to strike the first and second special defenses is denied with respect to the first and third counts, and is granted with respect to the second and fourth counts. The motion to strike the fourth special defenses is granted as to all counts.
William L. Hadden, Jr., Judge